
	
		I
		112th CONGRESS
		1st Session
		H. R. 3508
		IN THE HOUSE OF REPRESENTATIVES
		
			November 22, 2011
			Mr. Flake (for
			 himself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the President to impose sanctions on foreign
		  financial institutions that conduct transactions with the Central Bank of
		  Iran.
	
	
		1.Imposition of sanctions on
			 foreign financial institutions that conduct transactions with the Central Bank
			 of IranSection 104 of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513) is amended—
			(1)by redesignating subsections (h) and (i) as
			 subsections (i) and (j), respectively; and
			(2)by inserting after
			 subsection (g) the following new subsection:
				
					(h)Imposition of
				sanctions on foreign financial institutions that conduct transactions with the
				Central Bank of Iran
						(1)In generalSubject to paragraphs (2), (3), and (4),
				not later than 30 days after the date of the enactment of this subsection, the
				President shall—
							(A)prohibit the opening or maintaining in the
				United States of a correspondent account or a payable-through account by a
				foreign financial institution that the President determines has knowingly
				conducted any financial transaction with the Central Bank of Iran; and
							(B)freeze and
				prohibit all transactions in all property and interests in property of each
				such foreign financial institution if such property and interests in property
				are in the United States, come within the United States, or are or come within
				the possession or control of a United States person.
							(2)Exception for
				sales of food, medicine, and medical devicesThe President may
				not impose sanctions under paragraph (1) on a foreign financial institution for
				engaging in a transaction with the Central Bank of Iran for the sale of food,
				medicine, or medical devices to Iran.
						(3)Applicability
							(A)In
				generalExcept as provided in subparagraph (B), paragraph (1)
				applies with respect to financial transactions commenced on or after the date
				of the enactment of this subsection.
							(B)Petroleum
				transactionsParagraph (1) applies with respect to financial
				transactions for the purchase of petroleum or petroleum products through the
				Central Bank of Iran commenced on or after the date that is 180 days after the
				date of the enactment of this subsection.
							(4)Waiver
							(A)In
				generalThe President may waive the application of paragraph (1)
				with respect to a foreign financial institution for a period of not more than
				60 days, and may renew that waiver for additional periods of not more than 60
				days, if the President determines and reports to the appropriate congressional
				committees every 60 days that the waiver is necessary to the national security
				interest of the United States.
							(B)FormA
				report submitted pursuant to subparagraph (A) shall be submitted in
				unclassified form, but may contain a classified annex.
							(5)Foreign
				financial institutionFor
				purposes of this subsection, the term foreign financial
				institution includes a financial institution owned or controlled by a
				foreign
				government.
						.
			
